                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 1 of 16



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                         UNITED STATES DISTRICT COURT
                                            7
                                                                                DISTRICT OF ARIZONA
                                            8
                                            9    Audra Grabda,                                No. ____________________________
                                           10                          Plaintiff,
                                                                                              COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    Innovative Manufacturing Solutions,
                                                 Inc., an Arizona Corporation, IMS
                       Phoenix, AZ 85060




                                           13    Acquisition, LLC, an Arizona Limited
                        P.O. Box 97066




                                                 Liability Company Frank Encinas and
                                           14    Jane Doe Encinas, a Married Couple, and
                                                 Frank Encinas Jr. and Jane Doe
                                           15    Encinas II, a Married Couple,
                                           16                          Defendant.
                                           17
                                           18         Plaintiff, Audra Grabda (“Plaintiff”), sues the Defendants, Innovative
                                           19
                                                Manufacturing Solutions, Inc., Frank Encinas and Jane Doe Encinas, and Frank Encinas
                                           20
                                                Jr. and Jane Doe Encinas II (collectively, “Defendants”) and alleges as follows:
                                           21
                                           22                               PRELIMINARY STATEMENT
                                           23         1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           24
                                                costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           25
                                                seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                           26
                                           27   and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                           28
                                                                                           -1-
                                           29
                                           30
                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 2 of 16



                                                       2.     The FLSA was enacted “to protect all covered workers from substandard
                                            1
                                            2   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            3   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            4
                                                minimum wage of pay for all time spent working during their regular 40-hour
                                            5
                                                workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                            6
                                            7   exempt employees one and one-half their regular rate of pay for all hours worked in
                                            8   excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                            9
                                                       3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                           10
                                                the State of Arizona.
                                           11
BENDAU & BENDAU PLLC




                                           12          4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                       Phoenix, AZ 85060




                                           13   payment of wages within the State of Arizona.
                        P.O. Box 97066




                                           14
                                                                              JURISDICTION AND VENUE
                                           15
                                                       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           16
                                           17   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of

                                           18   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           19
                                                1367 because the state law claims asserted herein are so related to claims in this action
                                           20
                                                over which this Court has subject matter jurisdiction that they form part of the same case
                                           21
                                           22   or controversy under Article III of the United States Constitution.

                                           23          6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           24
                                                acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                           25
                                                Defendants regularly conduct business in and have engaged in the wrongful conduct
                                           26
                                           27   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                           28
                                                                                              -2-
                                           29
                                           30
                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 3 of 16



                                                                                         PARTIES
                                            1
                                            2          7.     At all material times, Plaintiff is an individual residing in Pima County,
                                            3   Arizona, and is a former employee of Defendants.
                                            4
                                                       8.     At all material times, Defendant Innovative Manufacturing Solutions, Inc.
                                            5
                                                was a corporation duly licensed to transact business in the State of Arizona. At all
                                            6
                                            7   material times, Defendant Innovative Manufacturing Solutions, Inc. does business, has
                                            8   offices, and/or maintains agents for the transaction of its customary business in Pima
                                            9
                                                County, Arizona.
                                           10
                                                       9.     Defendant Innovative Manufacturing Solutions, Inc. is an Arizona
                                           11
BENDAU & BENDAU PLLC




                                           12   corporation, authorized to do business in the State of Arizona and is at all relevant times
                       Phoenix, AZ 85060




                                           13   Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                        P.O. Box 97066




                                           14
                                                       10.    Under the FLSA, Defendant Innovative Manufacturing Solutions, Inc. is an
                                           15
                                                employer. The FLSA defines “employer” as any person who acts directly or indirectly in
                                           16
                                           17   the interest of an employer in relation to an employee. At all relevant times, Defendant

                                           18   Innovative Manufacturing Solutions, Inc. had the authority to hire and fire employees,
                                           19
                                                supervised and controlled work schedules or the conditions of employment, determined
                                           20
                                                the rate and method of payment, and maintained employment records in connection with
                                           21
                                           22   Plaintiff’s employment with Defendants. As a person who acted in the interest of

                                           23   Defendants in relation to the company’s employees, Defendant Innovative Manufacturing
                                           24
                                                Solutions, Inc. is subject to liability under the FLSA.
                                           25
                                                       11.    At all material times, Defendant IMS Acquisition, LLC was a limited
                                           26
                                           27   liability company duly licensed to transact business in the State of Arizona. At all

                                           28
                                                                                             -3-
                                           29
                                           30
                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 4 of 16



                                                material times, Defendant IMS Acquisition, LLC does business, has offices, and/or
                                            1
                                            2   maintains agents for the transaction of its customary business in Pima County, Arizona.
                                            3           12.   Defendant IMS Acquisition, LLC is an Arizona limited liability company,
                                            4
                                                authorized to do business in the State of Arizona and is at all relevant times Plaintiff’s
                                            5
                                                employer as defined by 29 U.S.C. § 203(d).
                                            6
                                            7           13.   Under the FLSA, Defendant IMS Acquisition, LLC is an employer. The
                                            8   FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                            9
                                                an employer in relation to an employee. At all relevant times, Defendant IMS
                                           10
                                                Acquisition, LLC had the authority to hire and fire employees, supervised and controlled
                                           11
BENDAU & BENDAU PLLC




                                           12   work schedules or the conditions of employment, determined the rate and method of
                       Phoenix, AZ 85060




                                           13   payment, and maintained employment records in connection with Plaintiff’s employment
                        P.O. Box 97066




                                           14
                                                with Defendants. As a person who acted in the interest of Defendants in relation to the
                                           15
                                                company’s employees, Defendant IMS Acquisition, LLC is subject to liability under the
                                           16
                                           17   FLSA.

                                           18           14.   Defendant Frank Encinas and Jane Doe Encinas are, upon information and
                                           19
                                                belief, husband and wife. They have caused events to take place giving rise to the claims
                                           20
                                                in this Complaint as to which their marital community is fully liable. Frank Encinas and
                                           21
                                           22   Jane Doe Encinas are owners of Defendant Innovative Manufacturing Solutions, Inc.

                                           23   IMS Acquisition, LLC and were at all relevant times Plaintiff’s employer as defined by
                                           24
                                                the FLSA, 29 U.S.C. § 203(d).
                                           25
                                                        15.   Under the FLSA, Defendants Frank Encinas and Jane Doe Encinas are
                                           26
                                           27   employers. The FLSA defines “employer” as any individual who acts directly or

                                           28
                                                                                             -4-
                                           29
                                           30
                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 5 of 16



                                                indirectly in the interest of an employer in relation to an employee. Frank Encinas and
                                            1
                                            2   Jane Doe Encinas are the owners of Defendant Innovative Manufacturing Solutions, Inc.
                                            3   and IMS Acquisition, LLC At all relevant times, they had the authority to hire and fire
                                            4
                                                employees, supervised and controlled work schedules or the conditions of employment,
                                            5
                                                determined the rate and method of payment, and maintained employment records in
                                            6
                                            7   connection with Plaintiff’s employment with Defendants. As persons who acted in the
                                            8   interest of Defendants in relation to the company’s employees, Frank Encinas and Jane
                                            9
                                                Doe Encinas are subject to individual liability under the FLSA.
                                           10
                                                       16.    Defendant Frank Encinas Jr. and Jane Doe Encinas II are, upon information
                                           11
BENDAU & BENDAU PLLC




                                           12   and belief, husband and wife. They have caused events to take place giving rise to the
                       Phoenix, AZ 85060




                                           13   claims in this Complaint as to which their marital community is fully liable. Frank
                        P.O. Box 97066




                                           14
                                                Encinas Jr. and Jane Doe Encinas II are owners of Defendant Innovative Manufacturing
                                           15
                                                Solutions, Inc. IMS Acquisition, LLC and were at all relevant times Plaintiff’s employer
                                           16
                                           17   as defined by the FLSA, 29 U.S.C. § 203(d).

                                           18          17.    Under the FLSA, Defendants Frank Encinas Jr. and Jane Doe Encinas II are
                                           19
                                                employers. The FLSA defines “employer” as any individual who acts directly or
                                           20
                                                indirectly in the interest of an employer in relation to an employee. Frank Encinas Jr. and
                                           21
                                           22   Jane Doe Encinas II are the owners of Defendant Innovative Manufacturing Solutions,

                                           23   Inc. IMS Acquisition, LLC. At all relevant times, they had the authority to hire and fire
                                           24
                                                employees, supervised and controlled work schedules or the conditions of employment,
                                           25
                                                determined the rate and method of payment, and maintained employment records in
                                           26
                                           27   connection with Plaintiff’s employment with Defendants. As persons who acted in the

                                           28
                                                                                            -5-
                                           29
                                           30
                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 6 of 16



                                                interest of Defendants in relation to the company’s employees, Frank Encinas Jr. and
                                            1
                                            2   Jane Doe Encinas II are subject to individual liability under the FLSA.
                                            3          18.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                            4
                                                Defendants herein gave consent to, ratified, and authorized the acts of all other
                                            5
                                                Defendants, as alleged herein.
                                            6
                                            7          19.    Defendants, and each of them, are sued in both their individual and
                                            8   corporate capacities.
                                            9
                                                       20.    Defendants are jointly and severally liable for the injuries and damages
                                           10
                                                sustained by Plaintiff.
                                           11
BENDAU & BENDAU PLLC




                                           12          21.    At all relevant times, Plaintiff was an “employee” of Innovative
                       Phoenix, AZ 85060




                                           13   Manufacturing, Inc., Frank Encinas and Jane Doe Encinas, and Frank Encinas Jr. and
                        P.O. Box 97066




                                           14
                                                Jane Doe Encinas II as defined by the FLSA, 29 U.S.C. § 201, et seq.
                                           15
                                                       22.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                           16
                                           17   Defendants Innovative Manufacturing Solutions, Inc., IMS Acquisition, LLC, Frank

                                           18   Encinas and Jane Doe Encinas, and Frank Encinas Jr. and Jane Doe Encinas II.
                                           19
                                                       23.    At all relevant times, Defendants Innovative Manufacturing Solutions, Inc.,
                                           20
                                                IMS Acquisition, LLC, Frank Encinas and Jane Doe Encinas, and Frank Encinas Jr. and
                                           21
                                           22   Jane Doe Encinas II were and continue to be “employers” as defined by the FLSA, 29

                                           23   U.S.C. § 201, et seq.
                                           24
                                                       24.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                           25
                                                Defendants Innovative Manufacturing Solutions, Inc., IMS Acquisition, LLC, Frank
                                           26
                                           27   Encinas and Jane Doe Encinas, and Frank Encinas Jr. and Jane Doe Encinas II.

                                           28
                                                                                             -6-
                                           29
                                           30
                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 7 of 16



                                                       25.    At all relevant times, Plaintiff was an “employee” of Defendants Innovative
                                            1
                                            2   Manufacturing Solutions, Inc., IMS Acquisition, LLC, Frank Encinas and Jane Doe
                                            3   Encinas, and. Frank Encinas Jr. and Jane Doe Encinas II as defined by the Arizona
                                            4
                                                A.R.S. § 23-350, et seq.
                                            5
                                                       26.    At all relevant times, Defendants Innovative Manufacturing Solutions, Inc.,
                                            6
                                            7   IMS Acquisition, LLC, Frank Encinas and Jane Doe Encias, and Frank Encinas Jr. and
                                            8   Jane Doe Encinas II were and continue to be “employers” as defined by A.R.S. § 23-350.
                                            9
                                                       27.    At all relevant times, Plaintiff was an “employee” of Defendants Innovative
                                           10
                                                Manufacturing Solutions, Inc., IMS Acquisition, LLC, Frank Encinas and Jane Doe
                                           11
BENDAU & BENDAU PLLC




                                           12   Encinas, and Frank Encinas Jr. and Jane Doe Encinas II as defined by A.R.S. § 23-362.
                       Phoenix, AZ 85060




                                           13          28.    At all relevant times, Defendants Innovative Manufacturing Solutions, Inc.,
                        P.O. Box 97066




                                           14
                                                IMS Acquisition, LLC, Frank Encinas and Jane Doe Encinas, and Frank Encinas Jr. and
                                           15
                                                Jane Doe Encinas II were and continue to be “employers” as defined by A.R.S. § 23-362.
                                           16
                                           17          29.    Defendants Innovative Manufacturing Solutions, Inc., IMS Acquisition,

                                           18   LLC, Frank Encinas and Jane Doe Encinas, and Frank Encinas Jr. and Jane Doe Encinas
                                           19
                                                II individually and/or through an enterprise or agent, directed and exercised control over
                                           20
                                                Plaintiff’s work and wages at all relevant times.
                                           21
                                           22          30.    Plaintiff, in her work for Defendants Innovative Manufacturing Solutions,

                                           23   Inc., IMS Acquisition, LLC, Frank Encinas and Jane Doe Encinas, and Frank Encinas Jr.
                                           24
                                                and Jane Doe Encinas II, was employed by an enterprise engaged in commerce that had
                                           25
                                                annual gross sales of at least $500,000.
                                           26
                                           27
                                           28
                                                                                            -7-
                                           29
                                           30
                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 8 of 16



                                                      31.       At all relevant times, Plaintiff, in her work for Defendants Innovative
                                            1
                                            2   Manufacturing Solutions, Inc., IMS Acquisition, LLC, Frank Encinas and Jane Doe
                                            3   Encinas, and Frank Encinas Jr. and Jane Doe Encinas II, was engaged in commerce or the
                                            4
                                                production of goods for commerce.
                                            5
                                                      32.       At all relevant times, Plaintiff, in her work for Defendants Innovative
                                            6
                                            7   Manufacturing Solutions, Inc., IMS Acquisition, LLC, Frank Encinas and Jane Doe
                                            8   Encinas, and Frank Encinas Jr. and Jane Doe Encinas II, was engaged in interstate
                                            9
                                                commerce.
                                           10
                                                      33.       Plaintiff, in her work for Defendants Innovative Manufacturing Solutions,
                                           11
BENDAU & BENDAU PLLC




                                           12   Inc., IMS Acquisition, LLC, Frank Encinas and Jane Doe Encinas, and Frank Encinas Jr.
                       Phoenix, AZ 85060




                                           13   and Jane Doe Encinas II, regularly handled goods produced or transported in interstate
                        P.O. Box 97066




                                           14
                                                commerce.
                                           15
                                                                                NATURE OF THE CLAIM
                                           16
                                           17         34.       Defendants owns and/or operates as Innovative Manufacturing Solutions,

                                           18   an enterprise located in Maricopa County, Arizona.
                                           19
                                                      35.       Plaintiff was hired by Defendants as a machine operator and worked for
                                           20
                                                Defendants between approximately March 15, 2019 and April 1, 2019, when Plaintiff left
                                           21
                                           22   her employment with Defendants.

                                           23         36.       Defendants compensated Plaintiff at a rate of $15 per hour, paid on a
                                           24
                                                weekly basis.
                                           25
                                                      37.       During the time that Plaintiff worked for Defendants, Plaintiff worked
                                           26
                                           27   approximately 55 hours per week.

                                           28
                                                                                              -8-
                                           29
                                           30
                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 9 of 16



                                                       38.    Despite having worked approximately 55 hours in her final week of work
                                            1
                                            2   for Defendants, Defendants paid Plaintiff no wages whatsoever for the entire duration of
                                            3   the final week of her employment.
                                            4
                                                       39.    As a result of not having paid any wage whatsoever to Plaintiff for the final
                                            5
                                                week of her employment with Defendants, Defendants failed to pay the applicable
                                            6
                                            7   minimum wage to Plaintiff.
                                            8          40.    As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                            9
                                                whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).
                                           10
                                                       41.    As a result of not having paid any wage whatsoever to Plaintiff for the final
                                           11
BENDAU & BENDAU PLLC




                                           12   week of her employment with Defendants, Defendants failed to pay the applicable
                       Phoenix, AZ 85060




                                           13   overtime wage rate to Plaintiff for all hours she worked in excess of 40 in a given
                        P.O. Box 97066




                                           14
                                                workweek.
                                           15
                                                       42.    As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           16
                                           17   whatsoever for all hours she worked in excess of 40 during the final week of her

                                           18   employment, Defendants have violated 29 U.S.C. § 207(a).
                                           19
                                                       43.    As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           20
                                                whatsoever for such hours worked, Defendants have violated the AMWA, A.R.S. § 23-
                                           21
                                           22   363.

                                           23          44.    As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           24
                                                whatsoever for such hours worked, Defendants have violated the AMA, A.R.S., § 23-
                                           25
                                                351.
                                           26
                                           27
                                           28
                                                                                            -9-
                                           29
                                           30
                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 10 of 16



                                                       45.    Defendants have and continue to violate the FLSA by not paying Plaintiff
                                            1
                                            2   the full applicable minimum wage for all hours worked during her regular workweeks.
                                            3          46.    Defendant have and continue to violate the AMWA by not paying Plaintiff
                                            4
                                                the full applicable minimum wage for all hours worked during her regular workweeks.
                                            5
                                                       47.    Defendant have and continue to violate the AWA by not paying Plaintiff
                                            6
                                            7   any wage whatsoever for all hours worked during her regular workweeks.
                                            8          48.    Plaintiff is a covered employee within the meaning of the FLSA.
                                            9
                                                       49.    Plaintiff is a covered employee within the meaning of the AMWA.
                                           10
                                                       50.    Plaintiff is a covered employee within the meaning of the AWA.
                                           11
BENDAU & BENDAU PLLC




                                           12          51.    Plaintiff was a non-exempt employee.
                       Phoenix, AZ 85060




                                           13          52.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                        P.O. Box 97066




                                           14
                                                of her rights under the FLSA.
                                           15
                                                       53.    Defendants individually and/or through an enterprise or agent, directed and
                                           16
                                           17   exercised control over Plaintiff’s work and wages at all relevant times.

                                           18          54.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           19
                                                from Defendants compensation for unpaid wages, an additional amount equal amount as
                                           20
                                                liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                           21
                                           22   29 U.S.C. § 216(b).

                                           23          55.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           24
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           25
                                                unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                           26
                                           27   this action under A.R.S § 23-363.

                                           28
                                                                                            -10-
                                           29
                                           30
                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 11 of 16



                                                       56.        Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            1
                                            2   from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                            3   unpaid wages as liquidated damages, and interest under A.R.S § 23-355.
                                            4
                                                                      COUNT ONE: FAIR LABOR STANDARDS ACT
                                            5                            FAILURE TO PAY MINIMUM WAGE
                                            6
                                                       57.        Plaintiff realleges and incorporates by reference all allegations in all
                                            7
                                                preceding paragraphs.
                                            8
                                            9          58.        Defendants willfully failed or refused to pay Plaintiff any wages

                                           10   whatsoever for any of the hours that Plaintiff worked for them during each of the final
                                           11
BENDAU & BENDAU PLLC




                                                week of her employment.
                                           12
                                                       59.        Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   required minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

                                           15          60.        Plaintiff is therefore entitled to compensation for the full applicable
                                           16
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           17
                                                liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                           18
                                           19          WHEREFORE, Plaintiff, Audra Grabda, respectfully requests that this Court

                                           20   grant the following relief in Plaintiff’s favor, and against Defendants:
                                           21          A.         For the Court to declare and find that the Defendant committed one of more
                                           22
                                                                  of the following acts:
                                           23
                                           24                i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §

                                           25                            206(a), by failing to pay proper minimum wages;
                                           26
                                           27
                                           28
                                                                                                -11-
                                           29
                                           30
                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 12 of 16



                                                            ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                            1
                                            2                            U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                                            3         B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            4
                                                                  determined at trial;
                                            5
                                                      C.          For the Court to award compensatory damages, including liquidated
                                            6
                                            7                     damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                            8         D.          For the Court to award prejudgment and post-judgment interest;
                                            9
                                                      E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           10
                                                                  action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                           11
BENDAU & BENDAU PLLC




                                           12                     forth herein;
                       Phoenix, AZ 85060




                                           13         F.          Such other relief as this Court shall deem just and proper.
                        P.O. Box 97066




                                           14
                                                                      COUNT TWO: FAIR LABOR STANDARDS ACT
                                           15                               FAILURE TO PAY OVERTIME
                                           16
                                                      61.         Plaintiff realleges and incorporates by reference all allegations in all
                                           17
                                                preceding paragraphs.
                                           18
                                           19         62.         Defendants willfully failed or refused to pay Plaintiff any wages

                                           20   whatsoever for any of the hours that Plaintiff worked for them, including for time
                                           21   Plaintiff spent working in excess of 40 hours, in the final week of her employment.
                                           22
                                                      63.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                           23
                                           24   required overtime wage rate for hours worked in excess of 40 during the final week of her

                                           25   employment violates the FLSA, 29 U.S.C. § 207(a).
                                           26
                                           27
                                           28
                                                                                                -12-
                                           29
                                           30
                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 13 of 16



                                                       64.         Plaintiff is therefore entitled to compensation for the full applicable
                                            1
                                            2   overtime wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                            3   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                            4
                                                       WHEREFORE, Plaintiff, Audra Grabda, respectfully requests that this Court
                                            5
                                                grant the following relief in Plaintiff’s favor, and against Defendants:
                                            6
                                            7          G.          For the Court to declare and find that the Defendant committed one of more
                                            8                      of the following acts:
                                            9
                                                              i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                           10
                                                                          207(a), by failing to pay proper overtime wages;
                                           11
BENDAU & BENDAU PLLC




                                           12                ii.          Willfully violated minimum wage provisions of the FLSA, 29
                       Phoenix, AZ 85060




                                           13                             U.S.C. § 207(a) by willfully failing to pay proper overtime wages;
                        P.O. Box 97066




                                           14
                                                       H.          For the Court to award Plaintiff’s unpaid overtime wage damages, to be
                                           15
                                                                   determined at trial;
                                           16
                                           17          I.          For the Court to award compensatory damages, including liquidated

                                           18                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                           19
                                                       J.          For the Court to award prejudgment and post-judgment interest;
                                           20
                                                       K.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           21
                                           22                      action pursuant to 29 U.S.C. § 216(b) and all other causes of action set

                                           23                      forth herein;
                                           24
                                                       L.          Such other relief as this Court shall deem just and proper.
                                           25
                                                                    COUNT THREE: ARIZONA MINIMUM WAGE ACT
                                           26                           FAILURE TO PAY MINIMUM WAGE
                                           27
                                           28
                                                                                                 -13-
                                           29
                                           30
                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 14 of 16



                                                       65.         Plaintiff realleges and incorporates by reference all allegations in all
                                            1
                                            2   preceding paragraphs.
                                            3          66.         Defendants willfully failed or refused to pay Plaintiff any wages
                                            4
                                                whatsoever for any of the hours that Plaintiff worked for them during the final week of
                                            5
                                                her employment.
                                            6
                                            7          67.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                            8   required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                            9
                                                       68.         Plaintiff is therefore entitled to compensation for the full applicable
                                           10
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           11
BENDAU & BENDAU PLLC




                                           12   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                       Phoenix, AZ 85060




                                           13          WHEREFORE, Plaintiff, Audra Grabda, respectfully requests that this Court
                        P.O. Box 97066




                                           14
                                                grant the following relief in Plaintiff’s favor, and against Defendants:
                                           15
                                                       A.          For the Court to declare and find that the Defendants committed one of
                                           16
                                           17                      more of the following acts:

                                           18                 i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                           19
                                                                          363, by failing to pay proper minimum wages;
                                           20
                                                             ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                           21
                                           22                             § 23-363 by willfully failing to pay proper minimum wages;

                                           23          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           24
                                                                   determined at trial;
                                           25
                                                       C.          For the Court to award compensatory damages, including liquidated
                                           26
                                           27                      damages pursuant to A.R.S. § 23-364, to be determined at trial;

                                           28
                                                                                                 -14-
                                           29
                                           30
                                                 Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 15 of 16



                                                       D.     For the Court to award prejudgment and post-judgment interest;
                                            1
                                            2          E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            3                 action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                                            4
                                                              herein;
                                            5
                                                       F.     Such other relief as this Court shall deem just and proper.
                                            6
                                            7                           COUNT FOUR: ARIZONA WAGE ACT
                                                                         FAILURE TO PAY WAGES OWED
                                            8
                                            9          69.    Plaintiff realleges and incorporates by reference all allegations in all

                                           10   preceding paragraphs.
                                           11
BENDAU & BENDAU PLLC




                                                       70.    Defendants willfully failed or refused to pay Plaintiff any wages
                                           12
                                                whatsoever for any of the hours that Plaintiff worked for them during the final week of
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   her employment.

                                           15          71.    Defendant’s practice of willfully failing to pay Plaintiff wages for labor
                                           16
                                                performed violates the AWA, A.R.S. § 23-351.
                                           17
                                                       72.    Plaintiff is therefore entitled to compensation for the full applicable
                                           18
                                           19   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as

                                           20   liquidated damages, together with interest, costs, and reasonable attorney fees.
                                           21          WHEREFORE, Plaintiff, Audra Grabda, individually, respectfully requests that
                                           22
                                                this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                           23
                                           24          A.     For the Court to declare and find that the Defendants violated A.R.S. Title

                                           25                 23, Chapter 2, by failing to pay wages owed to Plaintiff;
                                           26
                                           27
                                           28
                                                                                            -15-
                                           29
                                           30
                                                Case 4:20-cv-00117-MSA Document 1 Filed 03/16/20 Page 16 of 16



                                                    B.     For the Court to award compensatory damages, including treble the amount
                                            1
                                            2              of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                            3              at trial;
                                            4
                                                    C.     For the Court to award prejudgment and post-judgment interest;
                                            5
                                                    D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            6
                                            7              action;
                                            8       E.     Such other relief as this Court shall deem just and proper.
                                            9
                                           10
                                           11
BENDAU & BENDAU PLLC




                                           12
                       Phoenix, AZ 85060




                                           13                                JURY TRIAL DEMAND
                        P.O. Box 97066




                                           14
                                                    Plaintiff hereby demands a trial by jury on all issues so triable.
                                           15
                                           16       RESPECTFULLY SUBMITTED this 16th Day of March, 2020.
                                           17
                                                                                        BENDAU & BENDAU PLLC
                                           18
                                           19                                                   By: /s/ Christopher J. Bendau
                                                                                                Clifford P. Bendau, II
                                           20                                                   Christopher J. Bendau
                                                                                                Attorney for Plaintiff
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                         -16-
                                           29
                                           30
